UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6252



LARRY EDWIN PATTERSON,

                                               Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director         of   Virginia
Department of Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-02-500-3)


Submitted:    July 10, 2003                    Decided:   July 15, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Edwin Patterson, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Edwin Patterson seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   The order is appealable only if a circuit justice or judge

issues a certificate of appealability.                 28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                    28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating      that    reasonable       jurists    would    find    that    his

constitutional     claims      are   debatable   and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller El v. Cockrell, 123 S. Ct. 1029, 1040 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).                   We have

independently reviewed the record and conclude that Patterson has

not made the requisite showing. Accordingly, we deny a certificate

of appealability, deny permission to proceed in forma pauperis, and

dismiss the appeal.           We dispense with oral argument because the

facts    and   legal    contentions    are    adequately    presented      in   the

materials      before   the    court   and    argument    would   not     aid   the

decisional process.




                                                                         DISMISSED


                                        2